Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 1 of 147 PageID: 7




         EXHIBIT A
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 1 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 2 of 147 PageID: 8




 R.C. SHEA & ASSOCIATES
 Counsellors At Law, P.C.
 244 Main Street – PO Box 2627
 Toms River, New Jersey 08754-2627
 Tel: (732) 505-1212
 Fax: (732) 505-1360
 Attorney Id. # 020391998
 Attorney for Plaintiff
 File Number:     134473
                                             :   SUPERIOR COURT OF NEW JERSEY
 METUCHEN CENTER, INC.                       :   LAW DIVISION
                                             :   MIDDLESEX COUNTY
                                             :
                                             :   Docket No.:
                                             :
                                 Plaintiffs, :
                 vs.                         :   CIVIL ACTION
                                             :
                                             :
 LIBERTY MUTUAL INSURANCE                    :         COMPLAINT FOR
 COMPANY, WEST AMERICAN                      :   DECLARATORY JUDGMENT,
 INSURANCE COMPANY, and XYZ                  :   NOTICE OF OTHER ACTIONS,
 COMPANY 1-100 (a fictitious name for        :      DESIGNATION OF TRIAL
 insurance companies and underwriters        :    COUNSEL, CERTIFICATION
 presently unknown)                          :     PURSUANT TO RULE 4:5-1,
                                             :    DEMAND FOR DOCUMENTS
                                             :   AND DEMAND FOR ANSWERS
                                                    TO INTERROGATORIES
                                            :
                                Defendants. :

       Plaintiff, METUCHEN CENTER, INC (“MCI”) files this Complaint for damages

and declaratory judgment against defendants, LIBERTY MUTUAL INSURANCE

COMPANY (“LIMU”), WEST AMERICAN INSURANCE COMPANY, (“WAIC”),

and XYZ COMPANY 1-100, (“XYZ”) being a fictitious name or insurance companies

and underwriters presently unknown, alleging the following:
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 2 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 3 of 147 PageID: 9




                                   INTRODUCTION

       1.     This action for bad faith and declaratory judgment arises out of plaintiff’s

claim for coverage under its All Risk Insurance Policy insured by defendant LIMU and

apparently underwritten by co-defendant WAIC.

       2.     An All Risk Policy is a special type of insurance covering all fortuitous

losses, in the absence of fraud or other intentional misconduct of the insured, unless a

specific provision in the insurance policy expressly excludes or limits the loss from

coverage. Victory Peach Group, Inc. Greater N.Y. Mutual Ins. Co., 310 N.J. Super. 82,

87-88 (App. Div. 1998).

       3.     Despite agreeing to cover plaintiff, MCI, for all risks of direct physical loss

of or physical damage to Covered Property, unless specifically excluded or limited by the

policy, and plaintiff’s business interruption loss following Governor Philip D. Murphy’s

March 9, 2020 Executive Order 103 which declared a State of Emergency and a Public

Health Emergency throughout New Jersey and which resulted in the mandatory closure

of plaintiff’s non-essential businesses indefinitely beginning on March 21, 2020

following the execution of Executive Order 107, defendant(s) LIMU and/or WAIC have

taken a calculated risk of their own by systemically denying business interruption claims

throughout New Jersey which seek insurance benefits for the loss of business due to the

aforesaid business closures following New Jersey’s State of Emergency and Public

Health Emergency.

       4.     Undeniably, defendant(s) chose to insure plaintiff MCI against the very loss

caused by the closure of their insureds’ non-essential business during the pending State of
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 3 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 4 of 147 PageID: 10




 Emergency and Public Health Emergency throughout New Jersey. Plaintiff is entitled to

 recover under its insurance contract which it has long-relied upon as protection against

 unforeseen loss or damage and resulting loss of income.

                                        THE PARTIES

           5.   Defendant, LIBERTY MUTUAL INSURANCE COMPANY (“LIMU”),

 with its principal place of business located at 175 Berkeley Street, Boston,

 Massachusetts, and the entity who insures the plaintiff and who is authorized to transact

 business in the state of New Jersey.

           6.   Defendant, WEST AMERICAN INSURANCE COMPANY, (“WAIC”),

 with its principal place of business located at 175 Berkeley Street, Boston,

 Massachusetts, is a subsidiary of LIMU, and the underwriter of the policy in dispute.

 Upon information and belief, WAIC is authorized to transact business in the state of New

 Jersey.

           7.   Defendant, XYZ COMPANY 1-100, (“XYZ”) being a fictitious name or

 insurance companies and underwriters presently unknown, is an entity that insures the

 plaintiff and or was the underwriter of the subject policy in dispute, and who is or may

 be liable to the plaintiff for some or all of the alleged damages set forth in this Complaint.

           8.   Plaintiff, METUCHEN CENTER, INC (“MCI”) with its principal place of

 business located at 10-12 Embroidery Street, in the Borough of Sayreville, County of

 Middlesex, state of New Jersey, is a sporting goods apparel company that, during all

 times hereinafter mentioned, was insured under a certain Business Owner’s Policy issued

 by defendants bearing policy number BZW(20) 58 89 98 09, and which was in effect
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 4 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 5 of 147 PageID: 11




 between March 9, 2020 and the present. This policy insured the plaintiff with business

 interruption insurance coverage.

                              FACTUAL BACKGROUND

       9.     On March 9, 2020, Governor Philip D. Murphy executed Executive Order

 103 which declared a State of Emergency and a Public Health Emergency throughout

 New Jersey. (Exhibit “A”)

       10.    Thereafter, on March 21, 2020, with the execution of Executive Order 107,

 Governor Philip D. Murphy closed all New Jersey non-essential businesses indefinitely.

 (Exhibit “B”)

       11.    Plaintiff, MCA, is a sporting good apparel company which was deemed a

 non-essential business and ordered closed by the Governor effective March 21, 2020.

       12.    The mandatory closure of the plaintiff’s non-essential business, constitutes

 “physical damage” under the terms of the subject policy.

       13.    The mandatory closure of the plaintiff’s non-essential business, constitutes

 a Constructive Eviction under the terms of the subject policy.

       14.    The term “physical” is ambiguous since it can mean more than material

 alteration or damage, therefore it was incumbent upon the defendant(s) to clearly and

 specifically rule out coverage in the circumstances where it was not to be provided,

 something which did not occur in the case at bar. Wakefern Food Corp. v. Liberty Mutual

 Fire Ins. Co., 406 N.J. Super. 524, 541-542 (App. Div. 2009).
        MID-L-004490-20 07/07/2020 1:10:16 PM Pg 5 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 6 of 147 PageID: 12




         15.    “Physical Damage” is not restricted to the physical destruction or harm to

 the insured property, rather it includes the loss of access, loss of use and loss of

 functionality of the insured/ scheduled premises. Wakefern Food Corp, 406 N.J. Super.

 543.

         16.    Had defendant(s) intended that its policy would not provide coverage for a

 State of Emergency, a Public Health Emergency, and or a Constructive Eviction then it

 was obligated to define its policy exclusion more clearly. Wakefern Food Corp. v.

 Liberty Mutual Fire Ins. Co., 406 N.J. Super. 524, 541 (App. Div. 2009)

         17.    Prior to March 9, 2020, plaintiff MCI entered into a contract of indemnity

 with defendants, LIMU and or WIC, whereby plaintiff agreed to make cash payments to

 defendant(s) in exchange for defendants’ promise to indemnify the plaintiff for losses

 including, but not limited to, business income losses at 10-12 Embroidery Street, in the

 Borough of Sayreville, County of Middlesex, state of New Jersey hereinafter referred to

 as the “insured premises” / “scheduled premises”, known as METUCHEN CENTER,

 INC. (“MCI”).

         18.    The insured premises known as METUCHEN CENTER, INC is covered

 under a policy issued by defendant SIC bearing policy number BZW(20) 58 89 98 09.

         19.    Policy BZW(20) 58 89 98 09 (Business Owners Coverage endorsement

 BP00030713) was in effect on March 9, 2020 and remains in effect to this day. A copy of

 the Policy is attached hereto as Exhibit “C”.
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 6 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 7 of 147 PageID: 13




        20.      Policy BZW(20) 58 89 98 09 (Business Owners Coverage endorsement

 BP00030713) specifically includes property, business personal property, business income

 and extra expense, ordinance or law coverage, and civil authority coverage to its insured.

        21.      On or about March 31, 2020, plaintiff filed a business interruption claim

 with defendant, LIMU, via the defendant’s on-line portal. The claim was assigned to

 Property Adjuster, Michael Stanford, and assigned Claim Number 23799145.

        22.      The denial letter, which is dated April 2, 2020, that plaintiff MCI received

 from defendant LIMU is attached hereto as Exhibit “D” and stated the following:

              Dear Mr. Douglas,

              This letter is to inform you that we have conducted an investigation of your claim for
              the reported loss of income. We have completed our review of the information provided
              by you or on your behalf. The following is a summary of our findings and position on
              coverage for the claim asserted.

              The insurance policy issued to Metuchen Center Inc provides coverage subject to the
              policy terms and conditions. Based on our investigation and review of the policy, there
              is no coverage available for your loss as outlined below.

              THE CLAIM

              Our first notice of loss was on or about 03/31 /2020. It was reported your business
              suffered an income loss due to restrictions from COVID-19.

              Our investigation of your claim revealed the following relevant information:

              We have determined that your Athletic apparel business was fully shutdown and has
              suffered loss of income due to government recommendations or restrictions on the
              travel of people as a preventative measure to slow the spread of COVID-19. We
              confirmed no direct physical loss or damage to your personal property or the
              building(s) or to neighboring properties.
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 7 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 8 of 147 PageID: 14




        23.     The defendant(s) denial letter (Exhibit “D”) went on to explain in detail

 the specific policy provisions upon which the plaintiff’s claim was denied, and it states:

        THE POLICY

        With regard to your Policy, we refer you to the following relevant provisions
        contained in the BUSINESSOWNERS COVERAGE FORM BP 00 03 (7/13)
        which states:

        Various provisions in this policy restrict coverage. Read the entire policy carefully
        to determine rights, duties and what is and is not covered.

        Throughout this Coverage Form the words "you" and "your" refer to the Named
        Insured shown in the Declarations.


        The words "we", "us" and "our" refer to the company providing this insurance.

          ***



         SECTION I - PROPERTY

         A. Coverage

              We will pay for direct physical loss of or damage to Covered Property at the
              premises described in the Declarations caused by or resulting from any
              Covered Cause of Loss.

         ***
               5. Additional Coverages

         ***
                  f. Business Income

                    (1) Business Income
                        (a) We will pay for the actual loss of Business Income you sustain
                            due to the necessary suspension of your "operations" during
                            the "period of restoration". The suspension must be caused by
                            direct physical loss of or damage to property at the described
                            premises. The loss or damage must be caused by or result from
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 8 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 9 of 147 PageID: 15




                         a Covered Cause of Loss. With respect to loss of or damage to
                         personal property in the open or personal property in a vehicle,
                         the described premises include the area within 100 feet of such
                         premises.

         ***
                i. Civil Authority
                   When a Covered Cause of Loss causes damage to property other than
                   property at the described premises, we will pay for the actual loss of
                   Business Income you sustain and necessary Extra Expense caused by
                   action of civil authority that prohibits access to the described
                   premises, provided that both of the following apply:

                  (1) Access to the area immediately surrounding the damaged property
                      is prohibited by civil authority as a result of the damage, and the
                      described premises are within that area but are not more than one
                      mile from the damaged property; and
                  (2) The action of civil authority is taken in response to dangerous
                      physical conditions resulting from the damage or continuation of
                      the Covered Cause of Loss that caused the damage, or the action
                      is taken to enable a civil authority to have unimpeded access to
                      the damaged property.

                  Civil Authority Coverage for Business Income will begin 72 hours
                  after the time of the first action of civil authority that prohibits access
                  to the described premises and will apply for a period of up to four
                  consecutive weeks from the date on which such coverage began.

                  Civil Authority Coverage for necessary Extra Expense will begin
                  immediately after the time of the first action of civil authority that
                  prohibits access to the described premises and will end:
                  (1)     Four consecutive weeks after the date of that action; or
                  (2)     When your Civil Authority Coverage for Business Income
                  ends; whichever is later.

                  The definitions of Business Income and Extra Expense contained in
                  the Business Income and Extra Expense Additional Coverages also
                  apply to this Civil Authority Additional Coverage. The Civil
                  Authority Additional Coverage is not subject to the Limits of
                  Insurance of Section I - Property

         ***
         B. Exclusions
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 9 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 10 of 147 PageID: 16




                1. We will not pay for loss or damage caused directly or indirectly by any
                of the following. Such loss or damage is excluded regardless of any other
                cause or event that contributes concurrently or in any sequence to the loss.
                These exclusions apply whether or not the loss event results in widespread
                damage or affects a substantial area.


          ***

                   j. Virus Or Bacteria

                      (1) Any virus, bacterium or other microorganism that induces or is
                          capable of inducing physical distress, illness or disease.
                      (2) However, the exclusion in Paragraph (1) does not apply to loss or
                          damage caused by or resulting from "fungi", wet rot or dry rot.
                          Such loss or damage is addressed in Exclusion i.
                      (3) With respect to any loss or damage subject to the exclusion in
                          Paragraph (1), such exclusion supersedes any exclusion relating
                          to "pollutants".


          ***

                2. We will not pay for loss or damage caused by or resulting from any of
                the following:
                   b. Consequential Losses
                      Delay, loss of use or loss of market.
          ***

                  j. Pollution
                     We will not pay for loss or damage caused by or resulting from the
                     discharge, dispersal, seepage, migration, release or escape of
                     "pollutants" unless the discharge, dispersal, seepage, migration,
                     release or escape is itself caused by any of the "specified causes of
                     loss". But if the discharge, dispersal, seepage, migration, release or
                     escape of "pollutants" results in a "specified cause of loss", we will
                     pay for the loss or damage caused by that "specified cause of loss".


          ***

                3. We will not pay for loss or damage caused by or resulting from any of
                the following Paragraphs a. through c. But if an excluded cause of loss that
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 10 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 11 of 147 PageID: 17




               is listed in Paragraphs a. through c. results in a Covered Cause of Loss, we
               will pay for the loss or damage caused by that Covered Cause of Loss.

         ***

                b. Acts Or Decisions

                    Acts or decisions, including the failure to act or decide, of any
                    person, group organization or governmental body.


         ***

         H. Property Definitions

         ***

               8. "Operations" means your business activities occurring at the described
               premises.

               9. "Period of restoration":
                   a. Means the period of time that:
                      (1) Begins:
                         (a) 72 hours after the time of direct physical loss or damage for
                         Business Income Coverage; or
                         (b) Immediately after the time of direct physical loss or damage
                         for Extra Expense Coverage; caused by or resulting from any
                         Covered Cause of Loss at the described premises; and
                      (2) Ends on the earlier of:
                         (a) The date when the property at the described premises should
                         be repaired, rebuilt or replaced with reasonable speed and similar
                         quality; or
                         (b) The date when business is resumed at a new permanent
                         location.
         ***

               10. "Pollutants" means any solid, liquid, gaseous or thermal irritant or
                    contaminant, including smoke, vapor, soot, fumes, acids, alkalis,
                    chemicals and waste. Waste includes materials to be recycled,
                    reconditioned or reclaimed.

         ***
        MID-L-004490-20 07/07/2020 1:10:16 PM Pg 11 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 12 of 147 PageID: 18




          24.   The policy issued by defendants to plaintiff, MCI, upon which the subject

 claim was made, did not contain exclusions or limitations for a State of Emergency.

 (Exhibit “C”)

          25.   The policy issued by defendants to plaintiff, MCI, upon which the subject

 claim was made, did not contain exclusions or limitations for a Public Health Emergency.

 (Exhibit “C”).

          26.   The policy issued by defendants to plaintiff, MCI, upon which the subject

 claim was made, did not contain exclusions or limitations for a Constructive Eviction.

 (Exhibit “C”).

          27.   In fact, the denial letter explicitly contained an explanation of the limited

 yet specific and limited reasons for the denial. (Exhibit “D”)

          28.   Therein, the defendant, LIMU, stated, “We have determined that your

 Athletic apparel business was fully shutdown and has suffered loss of income due to

 government recommendations or restrictions on the travel of people as a preventative

 measure to slow the spread of COVID-19.” (Exhibit “D”)

          29.   The defendant, LIMU, goes on to explain that, “We confirmed no direct

 physical loss or damage to your personal property or the building(s) or to neighboring

 properties.” (Exhibit “D”)

          30.   Governor Murphy’s Executive Order was not a secret! The defendants

 knew full well why non-essential businesses were closed: a State of Emergency as well as

 a Public Health Emergency were declared on March 9, 2020 through Executive Order

 103.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 12 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 13 of 147 PageID: 19




        31.     Wherein the opening language of this policy as seen in section “A.

 Coverage”, specifically states that “We will pay for direct physical loss or damage to

 Covered Property at the premises described . . .” the policy’s section “B. Exclusions”

 section redefines the scope of direct physical loss or damage coverage to only cover

 “loss or damage.”

        32.     Clearly, the operative policy language (“loss or damage” and “physical loss

 or physical damage”) is distinguishable and intended to have two distinct meanings,

 although not specifically defined within the policy, thus creating ambiguity throughout

 the entire “B. Exclusions” section of this policy.

        33.     Moreover, in the denial letter (Exhibit “D”) the defendant(s) only relied

 upon the following applicable specific exclusion to denying plaintiff’s claim:

          B. Exclusions

                1. We will not pay for loss or damage caused directly or indirectly by any
                of the following. Such loss or damage is excluded regardless of any other
                cause or event that contributes concurrently or in any sequence to the loss.
                These exclusions apply whether or not the loss event results in widespread
                damage or affects a substantial area.
        ***

                3. We will not pay for loss or damage caused by or resulting from any of
                the following Paragraphs a. through c. But if an excluded cause of loss
                that is listed in Paragraphs a. through c. results in a Covered Cause of
                Loss, we will pay for the loss or damage caused by that Covered Cause
                of Loss.

          ***

                  b. Acts Or Decisions

                      Acts or decisions, including the failure to act or decide, of any
                      person, group, organization or governmental body.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 13 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 14 of 147 PageID: 20




        34.    The acts or decision of Governor Murphy, through Executive Order 103,

 created a State of Emergency as well as a Public Health Emergency, both of which are

 independent of the other.

        35.     In addition, the acts or decision of Governor Murphy, through Executive

 Order 103, created a Constructive Eviction of the insured premises.


                                       BAD FAITH

        36.    Defendants failed to exercise good faith in processing MCI’s claim. Had

 defendants not conducted an inadequate and improper investigation of MCI’s claim then

 defendants would have realized that no debatable reason exists for the denial of MCI’s

 insurance benefits.

        37.    It is quite apparent, based upon the face of defendant’s denial letter

 (Exhibit “D”), that defendant(s) did not conduct any investigation into the merits of

 plaintiff’s claim.

        38.    No reasonable Claims Examiner or Property Adjuster can say with a

 straight face that he was unaware of the March 9, 2020 Executive Order 103 which

 declared a State of Emergency as well as a Public Health Emergency throughout New

 Jersey and which was immediately followed-up with Executive Order 107 on March 21,

 2020 which indefinitely closed all New Jersey non-essential businesses in New Jersey.

        39.    Upon information and belief, defendant(s) never intended to insure such a

 claim and, furthermore, defendant(s) have denied all such claims made by its New Jersey

 insureds.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 14 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 15 of 147 PageID: 21




        40.     When an insured files an insurance claim, an insurer must treat its

 policyholders’ interests with equal regard as it does its own interests.

        41.    When an insured files an insurance claim, an insurer must treat its

 policyholders’ interests with equal regard as it does its own interests because this is not

 an adversarial process.



        42.    An insurance company should assist its policyholder with the claim.

        43.    An Insurance company must disclose to its insured all benefits, coverages

 and time limits that may apply to the claim.

        44.    An Insurance company must conduct a full, fair, and prompt investigation

 of the clam as its own expense.

        45.    An insurance company must fully, fairly, and promptly evaluate and adjust

 the claim.

        46.    An insurance company may not deny a claim or part of claim based on

 insufficient information, speculation, or biased information.

        47.    An insurance company may not misrepresent facts or policy provisions.

        48.    An insurance company acts with good faith when it assist the policyholder

 with locating coverage for the claimed loss.

        49.    An insurance company acts with good faith when it assist the policyholder

 with locating coverage for the claimed loss, such as when the insurer scours its policy for

 coverage rather than exclusions.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 15 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 16 of 147 PageID: 22




        50.    Upon information and belief defendants did not treat its policyholder’s (the

 plaintiff), interests with equal regard as it does its own interests.

        51.    Upon information and belief defendants did not treat its policyholder’s (the

 plaintiff), interests with equal regard as it does its own interests because defendants

 treated the clam as an adversarial process.

        52.    Defendants did not assist its policyholder (the plaintiff) with its claim.

        53.    Defendants did not disclose to its insured all benefits, coverages, and time

 limits that may apply to the claim.

        54.    Defendants did not conduct a full, fair, and prompt investigation of the

 plaintiff’s clam.

        55.    Defendants did not fully, fairly, and promptly evaluate and adjust the

 plaintiff’s claim.

        56.    Defendants denied plaintiff’s claim based on insufficient information,

 speculation, or a biased information.

        57.    Defendants misrepresented the claim facts and policy provisions in order to

 attempt to justify its wrongful denial of plaintiff’s claim.

        57.    Defendants did not assist its policyholder (the plaintiff) with locating

 coverage for the claimed loss.

        58.    Defendants did not search its policy for coverage that would protect its

 policyholder, the plaintiff.

        59.     Defendants searched its policy for exclusions.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 16 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 17 of 147 PageID: 23




                                          COUNT ONE

                                   Declaratory Judgment

        61.    Plaintiff repeats and reiterates each of the averments set forth above

 as though more fully set forth herein.

        62.    Plaintiff, MCI, seeks the Court’s declaration of the parties’ rights and duties

 under the Policy pursuant to N.J.S.A. 2A:16-50 et seq.

        63.    A justiciable controversy exists between defendants and the plaintiff, MCI.

        64.    The controversy between the defendants and the plaintiff, MCI is ripe for

 judicial review.

        65.    New Jersey has enacted the Declaratory Judgment Act, N.J.S.A. 2A:16-50

 et seq. for purposes of declaring parties’ rights in this precise circumstance.

        66.    Accordingly the plaintiff, MCI seeks a declaration from the Court that:

               (a).   No policy exclusion applies to bar or limit Business Owners

 Coverage under endorsement BP00030713 for METUCHEN CENTER, INC.’s claim

 under Policy number BZW(20) 58 89 98 09;

               (b).   The Policy, BZW(20) 58 89 98 09, Business Owners Coverage

 endorsement BP00030713 covers METUCHEN CENTER, INC.’s claim;

               (c).   The various coverage provisions identified herein are triggered by

 METUCHEN CENTER, INC.’s claim;

               (d).   The Exclusions contained within the plaintiff’s Business Owners

 Coverage policy are ambiguous;
        MID-L-004490-20 07/07/2020 1:10:16 PM Pg 17 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 18 of 147 PageID: 24




                (e).   The Exclusions contained within the plaintiff’s Business Owners

 Coverage policy are unenforceable;

                (f).   The mandatory closure of the plaintiff’s non-essential business

 constitutes “physical damage” under the terms of the subject policy;

                (g)    The term “physical” is ambiguous since it can mean more than

 material alteration or damage, therefore it was incumbent upon the insurer (defendant) to

 clearly and specifically rule out coverage in the circumstances where it was not to be

 provided, something which did not occur in the case at bar. Wakefern Food Corp. v.

 Liberty Mutual Fire Ins. Co., 406 N.J. Super. 524, 541-542 (App. Div. 2009).

                (h).   Had defendants intended that its policy would provide no coverage

 for a State of Emergency and a Public Health Emergency, it was obligated to define its

 policy exclusion more clearly. Wakefern Food Corp. v. Liberty Mutual Fire Ins. Co., 406

 N.J. Super. 524, 541 (App. Div. 2009); and

                (i)    “Physical Damage” is not restricted to the physical destruction or

 harm to the insured property, rather it includes the loss of access, loss of use and loss of

 functionality of the insured/ scheduled premises. Wakefern Food Corp, 406 N.J. Super.

 543.

          WHEREFORE, pursuant to the Declaratory Judgment Act, N.J.S.A. 2A:16-50 et

 seq. the plaintiff prays for judgment by this Court that no policy exclusion applies to bar

 or limit coverage for METUCHEN CENTER, INC’s claim under policy BZW(20) 58 89

 98 09; the Policy (BZW(20) 58 89 98 09) covers METUCHEN CENTER, INC’s claim;

 the various coverage provisions identified herein are triggered by METUCHEN
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 18 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 19 of 147 PageID: 25




 CENTER, INC’s claim; the mandatory closure of the plaintiff’s non-essential business

 constitutes “physical damage” under the terms of the subject policy; the term “physical”

 is ambiguous since it can mean more than material alteration or damage, therefore it was

 incumbent upon the insurer (defendant) to clearly and specifically rule out coverage in

 the circumstances where it was not to be provided, something which did not occur in the

 case at bar. Wakefern Food Corp. v. Liberty Mutual Fire Ins. Co., 406 N.J. Super. 524,

 541-542 (App. Div. 2009); had defendants intended that its policy would provide no

 coverage for a State of Emergency, a Public Health Emergency and or a Constructive

 Eviction, it was obligated to define its policy exclusion more clearly. Wakefern Food

 Corp. v. Liberty Mutual Fire Ins. Co., 406 N.J. Super. 524, 541 (App. Div. 2009);

 “Physical Damage” is not restricted to the physical destruction or harm to the insured

 property, rather it includes the loss of access, loss of use and loss of functionality of the

 insured/ scheduled premises. Wakefern Food Corp, 406 N.J. Super. 543; and that the

 plaintiff be awarded costs, counsel fees, and such other relief as the Court deems

 equitable and just.

                                         COUNT TWO

                                BREACH OF CONTRACT

        67.    Plaintiff repeats and reiterates each of the averments set forth above

 as though more fully set forth herein.

        68.    The Policy (BZW(20) 58 89 98 09) is a valid and enforceable contract

 between the defendants and plaintiff.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 19 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 20 of 147 PageID: 26




        69.    In the Policy, the defendants agreed to cover property against all risks of

 physical loss or damage not otherwise limited or excluded.

        70.    The Executive Orders of Governor Philip D. Murphy created physical loss

 or damage to the insured/scheduled premises.

        71.    No exclusions apply to bar coverage.

        72.    MCI is entitled to coverage for the physical loss or damage.

        73.    MCI complied with all applicable Policy provisions, including paying

 premiums and providing timely notice of its claim.

        74.    Nonetheless, defendants unjustifiably refuse to pay for MCI’s direct

 physical loss or damage in breach of the Policy.

        75.    MCI has suffered and continues to suffer damages as a result of

 defendant(s) breach of contract.

        WHEREFORE, the plaintiff, MCI demands judgment against the defendants for

 damages, interest, costs of suit, and such further relief as the Court deems just and proper.

                                      COUNT THREE

                                          BAD FAITH

        76.    Plaintiff repeats and reiterates each of the averments set forth above

 as though more fully set forth herein.

        77.    Defendants failed to exercise good faith in processing MCI’s claim. Had

 defendants not conducted an inadequate and improper investigation of MCI’s claim the

 defendants would have realized that no debatable reason exists for the denial of plaintiff’s

 insurance benefits.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 20 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 21 of 147 PageID: 27




        78.    It is quite apparent, based upon the face of the LIMU’s denial letter

 (Exhibit “D”), that defendant did not conduct any investigation into the merits of

 plaintiff’s claim.

        79.    No reasonable Claims Examiner or Property Adjuster can say with a

 straight face that he was unaware of the March 9, 2020, Executive Order 103 which

 declared a State of Emergency, as well as a Public Health Emergency throughout New

 Jersey and which was immediately followed-up with Executive Order 107 on March 21,

 2020 which indefinitely closed all New Jersey non-essential businesses in New Jersey.

        80.    Upon information and belief, defendants never intended to insure such a

 claim and, furthermore, defendants have denied all such claims made by its New Jersey

 insureds following the aforesaid Executive Orders.

        81.     When an insured files an insurance claim, an insurer must treat its

 policyholders’ interests with equal regard as it does its own interests.

        82.    When an insured files an insurance claim, an insurer must treat its

 policyholders’ interests with equal regard as it does its own interests because this is not

 an adversarial process.

        83.    An insurance company should assist its policyholder with the claim.

        84.    An Insurance company must disclose to its insured all benefits, coverages

 and time limits that may apply to the claim.

        85.    An Insurance company must conduct a full, fair, and prompt investigation

 of the claim as its own expense.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 21 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 22 of 147 PageID: 28




        86.    An insurance company must fully, fairly, and promptly evaluate and adjust

 the claim.

        87.    An insurance company may not deny a claim or part of claim based on

 insufficient information, speculation, or biased information.

        88.    An insurance company may not misrepresent facts or policy provisions.

        89.    An insurance company acts with good faith when it assist the policyholder

 with locating coverage for the claimed loss.

        90.    An insurance company acts with good faith when it assist the policyholder

 with locating coverage for the claimed loss, such as when the insurer scours its policy for

 coverage rather than exclusions.

        91.    Upon information and belief defendants did not treat its policyholder’s (the

 plaintiff), interests with equal regard as it does its own interests.

        92.    Upon information and belief defendants did not treat its policyholder’s (the

 plaintiff), interests with equal regard as it does its own interests because defendants

 treated the claim as an adversarial process.

        93.    Defendants did not assist its policyholder (the plaintiff) with its claim.

        94.    Defendants did not disclose to its insured all benefits, coverages, and time

 limits that may apply to the claim.

        95.    Defendants did not conduct a full, fair, and prompt investigation of the

 plaintiff’s clam.

        96.    Defendants did not fully, fairly, and promptly evaluate and adjust the

 plaintiff’s claim.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 22 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 23 of 147 PageID: 29




        97.    Defendants denied plaintiff’s claim based on insufficient information,

 speculation, or a biased information.

        98     Defendants misrepresented the claim facts and policy provisions in order to

 attempt to justify its wrongful denial of plaintiff’s claim.

        99.    Defendants did not assist its policyholder (the plaintiff) with locating

 coverage for the claimed loss.

        100.   Defendants did not search its policy for coverage that would protect its

 policyholder, the plaintiff.

        101.    Defendants searched its policy for exclusions.

        101.   Defendant does not have the capacity to pay for all business interruption

 claims, therefore it never intended to insure such an event as claimed herein.

        WHEREFORE, the plaintiff, MCI demands judgment against the defendants for

 damages, punitive damages, attorney’s fees, interest, costs of suit, and such further relief

 as the Court deems just and proper.

                                  DEMAND FOR TRIAL BY JURY

        Plaintiffs demand trial buy jury as to all issues involved in Counts Two and Three.

                                DESIGNATION OF TRIAL COUNSEL

        Pursuant to R. 4:25-4, MICHAEL J. DEEM, ESQ. is hereby designated a Trial

 Counsel of this matter.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 23 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 24 of 147 PageID: 30




                                        CERTIFICATION

        I hereby certify that this matter is not the subject of any other action pending in

 any Court or a pending Arbitration proceeding, nor is any other action or Arbitration

 proceeding contemplated. All parties known to plaintiff at this time who should have

 been joined in this action, have been joined.

                                           R.C. SHEA & ASSOCIATES
                                           Attorneys for Plaintiff

                                           By: Michael Deem
                                           MICHAEL J. DEEM, ESQUIRE

 Dated: July 7, 2020

                  DEMAND FOR PRODUCTION OF DOCUMENTS

        PLEASE TAKE NOTICE that the undersigned attorneys for plaintiff(s),

 pursuant to New Jersey Court Rule 4:18-1, hereby demand that defendant(s) produce the

 following documents for inspection at the offices of R.C. SHEA & ASSOCIATES, 244

 Main Street, Toms River, New Jersey, within 35 days from the date of this Notice.

                              DOCUMENTS REQUESTED

        1.     Any and all statements made by any party to this lawsuit, their agents,

 representatives or employees, whether written or oral.

        2.     Any and all statements made by any witnesses to the events described in

 any and all of the paragraphs of the cause of action.

        3.     Any and all statements made by any person other than witnesses or parties

 which relate or refer in any way to the cause of action.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 24 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 25 of 147 PageID: 31




        4.      Any and all written reports rendered by defendant(s) proposed expert

 witnesses, intended or not intended to be called at the time of trial.

        5.      Any and all books, treatises commentaries, reports, statutes, codes,

 ordinances, rules, regulations or other published documents referred to and utilized by or

 relied upon by an expert witness whom defendant(s) intend(s) to call at trial.

        6.      Any and all blue prints, charts, diagrams, drawings, graphs, maps, plats,

 plans, photographs, video, models or other visual reproduction of any object, place or

 thing prepared or utilized by, referred to or relied upon by any expert witnesses whom

 defendant(s) intend(s) to call at the time of trial.

        7.      A copy of any and all written report or summaries of oral reports, as well as

 copies of the curriculum vitae of any and all experts that have been supplied to

 defendant’s attorneys, whose testimony will be offered at time of trial in the above

 captioned matter.

        8.      The entire underwriting file and insurance policy for Policy Number

 BZW(20) 58 89 98 09.

        9.      The entire claims file of the defendant pertaining to Claim Number

 23799145 including, but not limited to, any and all e-mail correspondence, policy logs,

 and claims activity logs.

        10.     Specifically identify and attached hereto the name of each and every

 underwriter(s) or any other person(s) that reviewed and approved the plaintiff’s

 application for insurance; and the person(s) who set the rate plaintiffs insurance premium.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 25 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 26 of 147 PageID: 32




         11.   For    the    time    period    immediately     preceding    the   plaintiff’s

 application/renewal date for the coverage period at issue, specifically identify and

 produce any and all documents including, but not limited to, defendant’s policies and

 procedures, underwriting standards/guidelines, memorandum, notes or any other

 document that defendant, its agents, and employees relied upon to determine whether or

 not to issue a policy or to set the cost of an applicant’s premiums.

         12.   Produce a Curriculum Vitae for each and every agent, employee and/or

 other person identified in this Notice to Produce, defendant’s Answers to Interrogatories

 and/or who defendant will call to testify at the time of trial, including but not limited to

 any expert witnesses.

         13.   Produce a complete and legible copy of defendant’s Operations Guide,

 Business Interruption Claims Handling Manual, or the functional equivalent thereof for

 its first party claims and which was in effect on between March 9, 2020 and May 15,

 2020.

         14.   A list of all New Jersey business interruption claims which this defendant

 has agreed to pay due to the closure of non-essential businesses in New Jersey following

 the execution of Governor Philip D. Murphy’s Executive Order 103 and 107.

         15.   Any and all documents, including email, which demonstrate that defendant

 was aware of Governor Philip D. Murphy’s Executive Order 103 and 107.

         16.   Any and all documents, including email, which demonstrate that defendant

 was now aware of Governor Philip D. Murphy’s Executive Order 103 and 107.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 26 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 27 of 147 PageID: 33




        17.    Any and all documents demonstrating that defendant conducted a full, fair,

 and prompt investigation of the plaintiff’s claim.

        18.    Any and all documents demonstrating that defendant fully, fairly, and

 promptly evaluated and adjusted the plaintiff’s claim.

        19.    Identify and attach hereto any and all facts, data and documents this

 defendant submitted to the Insurance Services Office seeking to exclude “virus” as an

 insurable risk from its New Jersey business interruption policies.

     DEMAND FOR ANSWERS TO SUPPLEMENTAL INTERROGATORIES.

              PLEASE TAKE NOTICE that pursuant to Rule 4:17-1(b)(1), plaintiff

 hereby demands Certified answers to the following Supplemental Interrogatories within

 sixty (60) days of the filing of Defendant’s Answer to this Complaint.

              SCHEDULE OF SUPPLEMENTAL INTERROGATORIES

        PLEASE TAKE NOTICE that the term “YOU” and LIBERTY MUTUAL

 INSURANCE COMPANY (“LIMU”) / WEST AMERICAN INSURANCE COMPANY

 (“WAIC”) are used interchangeably throughout these interrogatories. “YOU” refers to

 the person answering these interrogatories and also refers to LIBERTY MUTUAL

 INSURANCE COMPANY (“LIMU”) / WEST AMERICAN INSURANCE COMPANY

 (“WAIC”) and

        PLEASE TAKE FURTHER NOTICE that “Policy” or “subject policy” refers to

 Policy Number BZW(20) 58 89 98 09.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 27 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 28 of 147 PageID: 34




         1.    Please state whether, during the time period from January 1, 2019, to the
 present defendant issued a policy of automobile liability insurance or a renewal policy to
 plaintiff.


        2.   If your answer to interrogatory number 1 was yes, please set forth the
 policy number assigned to each policy.



        3.      If your answer to interrogatory number 1 was yes, please set forth the
 effective date of each policy.



        4. If your answer to interrogatory number 1 was yes, please set forth the amount of
 the indemnity limits provided by each policy.



        5.     If your answer to interrogatory number 1 was yes, please identify any
 additional named insured under the terms of the policy.



        6.     If your answer to interrogatory number 1 was yes, please identify the
 present custodian of each policy.




 Effective Date

        7.     Please set forth the effective date of the Policy in question.




 Receipt of Claim for Policy Benefits

         8.      Please state whether defendant received notice of a claim tendered by
 plaintiff for the payment of benefits payable under the terms of the policy number
 between March 1, 2020 and the present.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 28 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 29 of 147 PageID: 35




        9.       If your answer to interrogatory number 8 was yes, please set forth the date
 that you first received notice.



       10.    If your answer to interrogatory number 8 was yes, please state whether the
 claim was presented orally or in writing.



       11.    If your answer to interrogatory number 8 was yes, please identify the
 person who first transmitted notice of the claim to you.


        12.    If your answer to interrogatory number 8 was yes, please state whether you
 received a written proof of claim relating to that claim.



        13.    If your answer to interrogatory number 8 was yes, please identify the
 present custodian of each writing relating to that claim.



        14.     Please identify each person who received a notice of the claim which is the
 subject of this lawsuit.



        15.    Please set forth each fact transmitted to you in support of the claim for
 policy benefits tendered by plaintiff which is the subject of this lawsuit.



        16.     As to each fact identified in your answer to interrogatory number 15,
 please identify any person who possesses knowledge relating to that fact.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 29 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 30 of 147 PageID: 36




        17.    As to each fact identified in your answer to interrogatory number 15, please
 identify each writing relating to each fact.



       18.     Please identify the present custodian of each writing identified in your
 answer to interrogatory number 17.




 Cause for Withholding Policy Benefits

        19.    Please state whether you paid business interruption benefits under the
 subject policy in response to the claim for benefits tendered by plaintiff.


        20.    Please set forth each fact you relied upon in determining to withhold
 payment of the claim tendered by plaintiff under the policy that is the subject of this
 lawsuit.



        21.    As to each fact identified in your answer to interrogatory number 20, please
 identify each person who possesses knowledge relating to that fact.



        22.    As to each fact identified in your answer to interrogatory number 20, please
 identify each writing relating to each fact.



        23.     As to each fact identified in your answer to interrogatory number 20, please
 identify the present custodian of any writing identified in your answer to interrogatory
 number 22.



         24.    As to each fact identified in your answer to interrogatory number 20, please
 set forth the date that you became aware of that fact.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 30 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 31 of 147 PageID: 37




         25.    As to each fact identified in your answer to interrogatory number 20, please
 set forth the means by which you became aware of such fact.




 Cause for Non-Coverage Claim

       26.      Do you contend that the claim for benefits tendered by plaintiff was based
 upon a risk, loss, damage [or other occurrence] as to which the subject policy afforded no
 coverage?




        27.     If your answer to interrogatory number 26 was yes, please set forth each
 fact you relied upon in determining that the risk, loss, damage [or claim for benefits] was
 not covered under the terms of the subject policy.



       28.   If your answer to interrogatory number 26 was yes, please identify each
 person who possesses knowledge relating to any fact.



        29.     If your answer to interrogatory number 26 was yes, please identify each
 writing relating to any fact.



       30.      Please identify the present custodian of each writing identified in your
 answer to interrogatory number 29.



        31.     Please state the date that you determined that the loss [or claim for
 Business Interruption benefits] tendered by plaintiff was not covered under the terms of
 the subject policy.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 31 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 32 of 147 PageID: 38




        32.   If you determined that the loss [or claim for Business Interruption benefits]
 tendered by plaintiff was not covered under the subject policy, please set forth the date
 that you communicated that determination to the insured [or claimant].



        33.   If you determined that the loss [or claim for Business Interruption benefits]
 tendered by plaintiff was not covered under the subject policy, please set forth the
 manner that you communicated the determination to the insured [or claimant].




        34.   If you determined that the loss [or claim for Business Interruption benefits]
 tendered by plaintiff was not covered under the subject policy, please identify each
 person who participated in the determination of non-coverage.




        35.    Please identify each writing relating to your determination of non-coverage.




       36.     Please identify the present custodian of each writing identified in your
 answer to interrogatory number 35.




 Cause for Partial Payment

         37.   Please state whether you determined that some portion of the loss [or claim
 for Business Interruption benefits] tendered by plaintiff under policy which is subject to
 this lawsuit was compensable under the terms of that policy.



        38.    If your answer to interrogatory number 37 was yes, please describe each
 loss [or claim for Business Interruption benefits] that you determined to be compensable.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 32 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 33 of 147 PageID: 39




       39.  If your answer to interrogatory number 37 was yes, please set forth whether
 you communicated that determination to the [insured or claimant].




        40.   If your answer to interrogatory number 37 was yes, please set forth the
 dollar amount that you determined was payable for the losses which you determined to be
 compensable.


       41.     If your answer to interrogatory number 37 was yes, please set forth
 whether you tendered payment for the losses.




       42.      If your answer to interrogatory number 37 was no, please set forth the
 reasons that you did not tender payment.



        43.     If your answer to interrogatory number 37 was yes, please describe each
 loss [or claim for Business Interruption benefits that you determined to be non-
 compensable.



       44.    As to each loss [or claim for Business Interruption benefits] that you
 determined to be non-compensable, please identify each person who participated in the
 determination.



       45.    As to each loss [or claim for Business Interruption benefits] that you
 determined to be non-compensable, please set forth each fact upon which you relied in
 making that determination.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 33 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 34 of 147 PageID: 40




        46.    as to each fact set forth in your answer to interrogatory number 45, please
 identify each person who possesses knowledge relating to any fact.




        47.    As to each fact set forth in your answer to interrogatory number 45, please
 identify each writing relating to such fact.




       48.     Please identify the present custodian of each writing identified in your
 answer to interrogatory number 47.




 Establishment of Claim File

         49.     Please set forth the date that you received notice of the claim tendered by
 plaintiff for benefits under the terms of policy that is the subject of this lawsuit.




         50.   Did you establish a claim file upon receipt of the claim tendered by
 plaintiff?



         51.   If your answer to interrogatory number 50 was yes, please set forth the date
 that the claim file was established.




        52.  If your answer to interrogatory number 50 was yes, please set forth the
 claim number assigned to the file.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 34 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 35 of 147 PageID: 41




       53.   If your answer to interrogatory number 50 was yes, please identify the
 person who was assigned primary responsibility for the administration of the claim file.




        54.    If your answer to interrogatory number 50 was yes, please identify the
 present custodian of the claim file.




        55.      Please state whether, upon receipt of the claim tendered by plaintiff under
 policy that is the subject of this lawsuit, any particular person was assigned to investigate
 the facts relating to the claim.




       56.    If your answer to interrogatory number 55 was yes, please identify each
 such person.




         57.   If your answer to interrogatory number 55 was yes, please set forth the date
 that the person was so assigned.




      58.     If your answer to interrogatory number 55 was yes, please set forth the
 manner in which that person was selected.




        59.     If your answer to interrogatory number 55 was yes, please identify each
 writing relating to that assignment.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 35 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 36 of 147 PageID: 42




       60.     Please identify the present custodian of each writing identified in your
 answer interrogatory number 69.




 Written Standards

        61.   At the time that you received notice of the claim tendered by plaintiff for
 the payment of benefits under policy which is the subject of this lawsuit, did you
 maintain any writing setting forth your procedures for the investigation of these claims?



        62.    If your answer to interrogatory number 61 was yes, please identify any such
 writing.



       63.   If your answer to interrogatory number 61 was yes, please identify each
 person who participated in assembling the writing.



        64.    If your answer to interrogatory number 61 was yes, please identify the
 present custodian of that writing.




        65.    If your answer to interrogatory number 61 was yes, please state whether the
 person assigned to investigate the facts relating to the subject claim complied with the
 provisions of that writing.



       66.      If your answer to interrogatory number 61 was no, please set forth the
 reasons that they did not do so.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 36 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 37 of 147 PageID: 43




 Establishment of Loss Reserve

        67.     Did you establish a loss reserve relating to the claim tendered by under the
 policy that is the subject of this lawsuit?




         68.    If your answer to interrogatory number 67 was yes, please set forth the date
 that the reserve was set.



      69.     If your answer to interrogatory number 67 was yes, please set forth the
 amount of the reserve.




       70.   If your answer to interrogatory number 67 was yes, please identify each
 person who participated in setting the reserve.




        71.    If your answer to interrogatory number 67 was yes, please state each fact
 you relied upon in establishing the reserve.




        72.     As to each fact identified in your answer to interrogatory number 67,
 please identify each person who possesses knowledge relating to such fact.




        73.     If your answer to interrogatory number 67 was yes, please identify each
 writing relating to the setting of the reserve.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 37 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 38 of 147 PageID: 44




       74.     Please identify the present custodian of each writing identified in your
 answer to interrogatory number 73.



 Nature and Extent of Investigation

        75.     Did you conduct an investigation of the factual basis for the claim for
 benefits tendered by plaintiff under policy that is the subject of this lawsuit?


        76.      If your answer to interrogatory number 87 was yes, please set forth the
 date that the investigation was conducted.




        77.    If your answer to interrogatory number 75 was yes, please set forth each
 step you took to investigate the factual basis of the claim.




        78.     If your answer to interrogatory number 75 was yes, please set forth whether
 the investigation is reflected in any writing.




        79.    If your answer to interrogatory number 78 was yes, please identify each
 writing.



       80.      Please identify the present custodian of each writing identified in your
 answer to interrogatory number 78.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 38 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 39 of 147 PageID: 45




         81.    If your answer to interrogatory number 75 was yes, please set forth the date
 that the investigation was concluded.




        82.    In conducting your investigation of the facts relating to the claim for
 benefits tendered by plaintiff under the policy subject to this lawsuit, did you identify any
 person who possesses knowledge relating to any of these facts?




       83.     If your answer to interrogatory number 82 was yes, please identify any such
 person.




       84.   If your answer to interrogatory number 82 was yes, please describe the
 knowledge possessed by that person.




        85.     If your answer to interrogatory number 82 was yes, please identify each
 writing relating to the knowledge possessed by that person.




       86.     Please identify the present custodian of each writing identified in your
 answer to interrogatory number 85.




         87.    Please state whether, in your investigation of the facts which form the basis
 for the claim for benefits tendered by plaintiff under policy subject to this lawsuit, you
 obtained any statements from any person.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 39 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 40 of 147 PageID: 46




       88.   If your answer to interrogatory number 87 was yes, please identify the
 person who gave the statement.




         89.    If your answer to interrogatory number 87 was yes, please set forth the date
 that the statement was taken.



       90.    If your answer to interrogatory number 87 was yes, please identify the
 person who took the statement.




       91.   If your answer to interrogatory number 87 was yes, please identify each
 person who was present when the statement was taken.




        92.    If your answer to interrogatory number 87 was yes, please identify the
 present custodian of the statement.




        93.     Please state whether, in your investigation of the facts relating to the claim
 for benefits tendered by plaintiff under the subject policy you obtained all information
 that was reasonably available to you prior to your determination to [deny/partially
 deny/delay] payment of the claim.




        94.     If your answer to interrogatory number 93 was no, please set forth a
 description of any information that you did not obtain.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 40 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 41 of 147 PageID: 47




        95.   If your answer to interrogatory number 93 was no, please set forth the
 reason you did not obtain that information.



         96.    Identify what efforts were mad by you to find coverage for the plaintiff, and
 if no effort was made then state the reason(s) why no effort was made.




 Expert Utilization

         97.   In the course of your investigation of the claim for benefits tendered by
 plaintiff under the subject policy did you obtain any expert opinion relating to your
 determination to [deny/partially deny/delay] payment of the claim?




           98.   If your answer to interrogatory number 97 was yes, please identify any
 expert.




        99.     If your answer to interrogatory number 97 was yes, please set forth the
 discipline in which that person has expertise.




        100. If your answer to interrogatory number 97 was yes, please set forth a
 description of the expert's training.




        101. If your answer to interrogatory number 97 was yes, please set forth the
 date that the expert was retained.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 41 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 42 of 147 PageID: 48




        102. If your answer to interrogatory number 97 was yes, please set forth whether
 the expert has examined any writing relating to the claim.




        103. If your answer to interrogatory number 97 was yes, please set forth the
 date that the examination was conducted.




       104. If your answer to interrogatory number 97 was yes, please identify any
 person present at the time of the examination.




        105. If your answer to interrogatory number 97 was yes, please identify each
 writing relating to the expert's conclusions.




       106      Please identify the present custodian of each writing identified in your
 answer to interrogatory number 105.




 Investigation by Others

         107. Did you retain any person to conduct an investigation of the facts relating
 to the claim tendered by plaintiff under the subject policy?
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 42 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 43 of 147 PageID: 49




        108. If your answer to interrogatory number 107 was yes, please set forth the
 date that you retained that person.



        109. If your answer to interrogatory number 107 was yes, please set forth each
 fact upon which you relied in selecting that person to conduct the investigation.




        110. if your answer to interrogatory number 107 was yes, please set forth
 whether you provided that person with any writing relating to the manner in which the
 investigation was to be conducted.




        111. If your answer to interrogatory number 107 was yes, please identify each
 writing relating to the investigation.




       112. Please identify the present custodian of each writing identified in your
 answer to interrogatory number 107.




        113. If your answer to interrogatory number 107 was yes, please identify each
 writing relating to the investigation conducted by that person.




       114. Please identify the present custodian of each writing identified in your
 answer to interrogatory number 113.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 43 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 44 of 147 PageID: 50




 Insured or Claimant Conduct Regarding Investigation

        115. Do you contend that any act or omission on the part of the insured [or
 claimant] in any way affected your ability to conduct an adequate investigation of the
 insured's [or claimant's] claim?




        116. Do you contend that any act or omission on the part of any agent of the
 insured [or claimant] affected your ability to conduct an adequate investigation of the
 claim for payment?


 Claim Evaluation

        117. Please set forth each fact that supported your decision to deny payment of
 the claim of plaintiff under subject policy.




        118. As to each fact identified in your response to interrogatory number 117,
 please set forth the date that you became aware of that fact.



        119. As to each fact identified in your response to interrogatory number 117,
 please set forth the manner in which you became aware of that fact.



        120. As to each fact identified in your response to interrogatory number 117,
 please identify any person who possesses knowledge relating to any such fact.



        121. As to each fact identified in your response to interrogatory number 117,
 please identify each writing relating to that fact.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 44 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 45 of 147 PageID: 51




       122. Please identify the present custodian of each writing identified in your
 answer to interrogatory number 121.



        123. Please set forth each fact that supported the claim for payment as of the
 date that you determined to deny the payment of the claim under the subject policy.



        124. As to each fact identified in your answer to interrogatory number 121,
 please set forth the manner in which you became aware of each fact or contention.


        125. As to each fact identified in your answer to interrogatory number 121,
 please identify each person who possesses knowledge relating to any such fact.




        126. As to each fact identified in your answer to interrogatory number 121,
 please identify each writing relating to that fact.



       127. Please identify the present custodian of each writing identified in your
 answer to interrogatory number 126.




        128. If you were in possession of facts supporting the payment of [claimant's]
 claim as well as facts supporting the denial of such claim, please set forth each reason
 you decided to deny payment.




        129. Please state whether, at the time you decided to deny payment of the
 [claimant's] claim, you possessed any writing pertaining to the means by which these
 claims were evaluated.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 45 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 46 of 147 PageID: 52




        130.   If your answer to interrogatory number 129 was yes, please identify each
 writing.




       131. If your answer to interrogatory number 129 was yes, please identify each
 person who participated in the preparation of that writing.




       132. If your answer to interrogatory number 129 was yes, please state whether
 you consulted that writing in the course of evaluating [claimant's] claim.




       133. Please identify the present custodian of each writing identified in your
 answer to interrogatory number 132.




        134. Was the [claimant's] claim for payment under the policy submitted to any
 claims committee for evaluation?




        135. If your answer to interrogatory number 134 was yes, please set forth the
 date that [claimant's] claim was submitted to the claims committee.




       136. If your answer to interrogatory number 134 was yes, please identify each
 person who constituted the committee.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 46 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 47 of 147 PageID: 53




      137. If your answer to interrogatory number 134 was yes, please set forth the
 manner in which the claim was presented to the committee.



        138. If your answer to interrogatory number 134 was yes, please identify each
 writing relating to the submission of the claim to the committee.


       139. Please identify the present custodian of each writing identified in your
 answer to interrogatory number 138.




        140. Prior to your determination to deny payment of the [claimant's] claim under
 the policy number did you conduct any investigation to identify the reasonable
 expectations of the insured [or claimant] under the terms of the policy?




        141. If your answer to interrogatory number 140 was yes, please set forth the
 nature of any investigation you conducted.




       142. If your answer to interrogatory number 140 was yes, please identify each
 person who has knowledge of any fact relating to the investigation.



        143 If your answer to interrogatory number 140 was yes, please identify each
 writing relating to the investigation.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 47 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 48 of 147 PageID: 54




         144. Please identify the present custodian of any writing identified in your answer
 to interrogatory number 143.




        145. If your answer to interrogatory number 140 was no, please set forth the
 reason why you did not conducted an investigation.




 Persons Involved in Claim Evaluation

      146. Please identify each person who participated in the determination to deny
 payment of the [claimant's] claim.




        147. As to each person identified in your answer to interrogatory number 146,
 please set forth the job classification occupied by that person.



        148. As to each person identified in your answer to interrogatory number 146,
 please set forth the length of time that each person had been employed by you as of the
 time that [claimant's] claim was denied.




        149. As to each person identified in your answer to interrogatory number 146,
 please set forth the nature of any specialized training possessed by that person.




         150. As to each person identified in your answer to interrogatory number 146,
 please set forth whether you presently employ that person, and if you do not then set forth
 their last known address.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 48 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 49 of 147 PageID: 55




        151. Please state whether the decision to deny payment of the [claimant's] claim
 was reviewed by any review board or similar entity prior to the time that the claimant was
 notified of the denial.




      152. If your answer to interrogatory number 151 was yes, please identify each
 member of the review board or similar entity who reviewed your initial determination.




        153. If your answer to interrogatory number 151 was yes, please set forth the
 date that your initial determination was reviewed.




      154. If your answer to interrogatory number 151 was yes, please set forth the
 manner in which each determination was reviewed.




        155. If your answer to interrogatory number 151 was yes, please identify each
 writing presented to the review board or similar entity.




       156. Please identify the present custodian of each writing identified in your
 answer to interrogatory number 155.




        157. If your answer to interrogatory number 151 was yes, please set forth the
 action taken by the review board or similar entity.
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 49 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 50 of 147 PageID: 56




       158. By April 1, 2020, were you were aware of the March 9, 2020 Executive
 Order 103 which declared a State of Emergency as well as a Public Health Emergency
 throughout New Jersey?




         159. If the answer to question 158 is no, then state what effort, if any , was made
 to learn the answer to that question.




       160. By April 1, 2020, were you were aware of the March 21, 2020 Executive
 Order which indefinitely closed all New Jersey non-essential businesses?




         161. If the answer to question 160 is no, then state what effort, if any, was made
 to learn the answer to that question.




        162. To date, have you paid any New Jersey business interruption claims
 following the March 21, 2020 Executive Order?




        163.   If your answer to question 162 is yes, then identify each and every claim.




       164. Do you agree that when an insured files an insurance claim, you must treat
 your policyholders’ interests with equal regard as your own?
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 50 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 51 of 147 PageID: 57




        165. If your answer to question 164 is no then explain why you do not feel the
 need treat your policyholders’ interests with equal regard as your own?




        166. Do you agree that an insured files an insurance claim, you must treat the
 policyholders’ interests with equal regard as your own because the claims process is not
 an adversarial process.




        167. If your answer to question 166 is no then explain why you feel that the
 claims process is adversarial.




                                     CERTIFICATION

 I hereby certify that the foregoing answers to interrogatories are true. I am aware that if
 any of the foregoing statements made by me are willfully false, I am subject to
 punishment.

 I hereby certify that the copies of the reports annexed hereto provided by either treating
 physicians or proposed expert witnesses are exact copies of the entire report or reports
 provided by them; that the existence of other reports of said doctors or experts are
 unknown to me, and if such become later known or available, I shall serve them promptly
 on the propounding party.




                                                   ______________________
 Dated
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 51 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 52 of 147 PageID: 58
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 52 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 53 of 147 PageID: 59
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 53 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 54 of 147 PageID: 60
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 54 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 55 of 147 PageID: 61
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 55 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 56 of 147 PageID: 62
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 56 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 57 of 147 PageID: 63
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 57 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 58 of 147 PageID: 64
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 58 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 59 of 147 PageID: 65
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 59 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 60 of 147 PageID: 66
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 60 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 61 of 147 PageID: 67
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 61 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 62 of 147 PageID: 68
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 62 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 63 of 147 PageID: 69
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 63 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 64 of 147 PageID: 70
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 64 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 65 of 147 PageID: 71
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 65 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 66 of 147 PageID: 72
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 66 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 67 of 147 PageID: 73
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 67 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 68 of 147 PageID: 74
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 68 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 69 of 147 PageID: 75
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 69 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 70 of 147 PageID: 76
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 70 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 71 of 147 PageID: 77
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 71 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 72 of 147 PageID: 78
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 72 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 73 of 147 PageID: 79
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 73 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 74 of 147 PageID: 80
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 74 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 75 of 147 PageID: 81
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 75 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 76 of 147 PageID: 82
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 76 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 77 of 147 PageID: 83
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 77 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 78 of 147 PageID: 84
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 78 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 79 of 147 PageID: 85
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 79 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 80 of 147 PageID: 86
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 80 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 81 of 147 PageID: 87
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 81 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 82 of 147 PageID: 88
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 82 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 83 of 147 PageID: 89
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 83 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 84 of 147 PageID: 90
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 84 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 85 of 147 PageID: 91
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 85 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 86 of 147 PageID: 92
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 86 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 87 of 147 PageID: 93
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 87 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 88 of 147 PageID: 94
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 88 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 89 of 147 PageID: 95
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 89 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 90 of 147 PageID: 96
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 90 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 91 of 147 PageID: 97
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 91 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 92 of 147 PageID: 98
     MID-L-004490-20 07/07/2020 1:10:16 PM Pg 92 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 93 of 147 PageID: 99
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 93 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 94 of 147 PageID: 100
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 94 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 95 of 147 PageID: 101
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 95 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 96 of 147 PageID: 102
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 96 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 97 of 147 PageID: 103
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 97 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 98 of 147 PageID: 104
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 98 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 99 of 147 PageID: 105
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 99 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 100 of 147 PageID: 106
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 100 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 101 of 147 PageID: 107
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 101 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 102 of 147 PageID: 108
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 102 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 103 of 147 PageID: 109
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 103 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 104 of 147 PageID: 110
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 104 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 105 of 147 PageID: 111
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 105 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 106 of 147 PageID: 112
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 106 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 107 of 147 PageID: 113
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 107 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 108 of 147 PageID: 114
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 108 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 109 of 147 PageID: 115
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 109 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 110 of 147 PageID: 116
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 110 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 111 of 147 PageID: 117
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 111 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 112 of 147 PageID: 118
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 112 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 113 of 147 PageID: 119
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 113 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 114 of 147 PageID: 120
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 114 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 115 of 147 PageID: 121
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 115 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 116 of 147 PageID: 122
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 116 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 117 of 147 PageID: 123
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 117 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 118 of 147 PageID: 124
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 118 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 119 of 147 PageID: 125
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 119 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 120 of 147 PageID: 126
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 120 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 121 of 147 PageID: 127
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 121 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 122 of 147 PageID: 128
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 122 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 123 of 147 PageID: 129
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 123 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 124 of 147 PageID: 130
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 124 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 125 of 147 PageID: 131
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 125 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 126 of 147 PageID: 132
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 126 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 127 of 147 PageID: 133
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 127 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 128 of 147 PageID: 134
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 128 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 129 of 147 PageID: 135
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 129 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 130 of 147 PageID: 136
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 130 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 131 of 147 PageID: 137
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 131 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 132 of 147 PageID: 138
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 132 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 133 of 147 PageID: 139
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 133 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 134 of 147 PageID: 140
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 134 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 135 of 147 PageID: 141
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 135 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 136 of 147 PageID: 142
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 136 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 137 of 147 PageID: 143
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 137 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 138 of 147 PageID: 144
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 138 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 139 of 147 PageID: 145
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 139 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 140 of 147 PageID: 146
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 140 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 141 of 147 PageID: 147
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 141 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 142 of 147 PageID: 148
      MID-L-004490-20 07/07/2020 1:10:16 PM Pg 142 of 142 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 143 of 147 PageID: 149
           MID-L-004490-20 07/07/2020 1:10:16 PM Pg 1 of 1 Trans ID: LCV20201176984
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 144 of 147 PageID: 150




                          Civil Case Information Statement
  Case Details: MIDDLESEX | Civil Part Docket# L-004490-20

  Case Caption: METUCHEN CENTER, INC . VS LIBERTY                  Case Type: OTHER INSURANCE CLAIM (INCLUDING
  MUTUAL INSUR A                                                   DECLARATORY JUDGMENT ACTIONS)
  Case Initiation Date: 07/07/2020                                 Document Type: Complaint with Jury Demand
  Attorney Name: MICHAEL JAMES DEEM                                Jury Demand: YES - 6 JURORS
  Firm Name: R. C. SHEA & ASSOCIATES                               Is this a professional malpractice case? NO
  Address: 244 MAIN STREET PO BOX 2627                             Related cases pending: NO
  TOMS RIVER NJ 08754                                              If yes, list docket numbers:
  Phone: 7325051212                                                Do you anticipate adding any parties (arising out of same
  Name of Party: PLAINTIFF : Metuchen Center, Inc.                 transaction or occurrence)? NO
  Name of Defendant’s Primary Insurance Company
  (if known): Unknown                                              Are sexual abuse claims alleged by: Metuchen Center, Inc.? NO




        THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                        CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




  Do parties have a current, past, or recurrent relationship? NO
  If yes, is that relationship:
  Does the statute governing this case provide for payment of fees by the losing party? NO
  Use this space to alert the court to any special case characteristics that may warrant individual
  management or accelerated disposition:


  Do you or your client need any disability accommodations? NO
         If yes, please identify the requested accommodation:


  Will an interpreter be needed? NO
           If yes, for what language:


  Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




  I certify that confidential personal identifiers have been redacted from documents now submitted to the
  court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

  07/07/2020                                                                                      /s/ MICHAEL JAMES DEEM
  Dated                                                                                                            Signed
            +,-ÿ/ÿÿ001120340ÿÿÿ0560264040ÿ7841849ÿ:+ÿÿ:;ÿ9ÿ<=ÿ9ÿ>?@ABÿ,-8ÿ/CD4040992E4F0ÿ
    Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 145 of 147 PageID: 151
ÿÿ123345657ÿ8292 5ÿ92824ÿ328262
ÿÿÿ ÿ 7ÿ
ÿÿÿ 56 ÿ655
ÿÿ 5ÿ 629ÿÿÿÿ ÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ 9ÿ 662 15 ÿ 295
ÿÿ9 ÿ545 5ÿ ÿ !"ÿ##
ÿÿ9 ÿ 6ÿÿ$ÿ 1ÿÿ#$ÿ1
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ3 5$ÿÿÿ4%ÿ!&ÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ5$ÿÿÿÿÿ1595 ÿ95 5&ÿ2 9ÿÿÿ86ÿ425%ÿ1 4ÿ2 6ÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ3 95$ÿ123ÿ4ÿ##ÿ
ÿÿÿÿÿÿÿ5ÿ  85ÿ9 65ÿ 6ÿ55 ÿ 662 53ÿ $ÿÿ 9ÿ'
ÿÿÿÿÿÿÿ3269 85%ÿ26ÿÿÿ'ÿ3 %6ÿ 3ÿ 6ÿ( 1ÿ5ÿ(26ÿ 65ÿ ÿÿ3 %6
ÿÿ( 1ÿ658295ÿ ÿ5ÿ(26ÿ35(5 3 &ÿ29585ÿ9 156ÿ(26
ÿÿÿÿÿÿÿ5ÿ52 4ÿ3 5ÿ 662 53ÿ26$ÿÿ ÿ 1 6ÿ3ÿ1994 65%
ÿÿÿÿÿÿÿÿ2(ÿ% ÿ 85ÿ %ÿ)562 6&ÿ9  9ÿ5 1ÿÿÿÿÿ#
ÿÿ $ÿÿ !"ÿ##ÿ57ÿ
ÿÿÿÿÿÿÿÿ2(ÿ% ÿ542585ÿ ÿ5ÿ 9ÿ26ÿ2  2 5ÿ% ÿ16ÿ(245ÿ
ÿÿÿ952(29 2 ÿ (ÿ 3ÿ9 65ÿ22 ÿÿ3 %6ÿ (ÿ5ÿ(242 ÿ (ÿ% ÿ45 32 
ÿÿÿÿÿÿÿÿ4 2 2((ÿ16ÿ6585ÿ9 256ÿ (ÿ26ÿ( 1ÿ ÿ 44ÿ 5ÿ 256ÿ2 ÿ 99 3 95
ÿÿ2ÿÿ#$ 
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ 5 2 $
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ $ÿ129 54ÿÿ3551
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ9ÿ65 ÿ*ÿ 66 92 56
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ##ÿ1 2 ÿ655
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ ÿ 7ÿ!
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ 16ÿ285ÿÿÿÿÿÿÿ ÿ!#
ÿÿ59 6
        012343556675385ÿÿÿ5 8585ÿ7 6ÿ0ÿÿÿÿÿÿÿ12ÿ48585 865 6ÿ
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 146 of 147 PageID: 152
        012343556675385ÿÿÿ5 8585ÿ7 6ÿ0ÿÿÿÿÿÿÿ12ÿ48585 8656ÿ
Case 3:20-cv-12584-FLW-TJB Document 1-1 Filed 09/11/20 Page 147 of 147 PageID: 153
